F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                      February 14, 2006
                                   TENTH CIRCUIT                     Elisabeth A. Shumaker
                                                                        Clerk of Court


UNITED STATES OF AMERICA,

          Plaintiff-Appellee,
                                                       No. 05-3271
v.                                                  (District of Kansas)
                                             (D.C. No. 03-CR-20087-01-JWL)
MICHAEL C. HUGHES,

          Defendant-Appellant.




                                ORDER AND JUDGMENT *


Before BRISCOE, LUCERO and MURPHY, Circuit Judges.


      After examining the briefs and the appellate record, this panel has

determined unanimously to grant the parties’ request for a decision on the briefs

without oral argument. Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). This case is,

therefore, ordered submitted without oral argument.

      On June 30, 2000, defendant-appellant Michael C. Hughes pleaded guilty

to a charge of attempted possession of cocaine with intent to distribute. Sentence


      *
       This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
was imposed by the United States District Court for the Western District of

Missouri and Hughes was confined under that sentence at the Federal

Correctional Institution in Florence, Colorado. Hughes was released from the

Colorado facility on March 13, 2003, and instructed to report to Correctional

Systems, Inc., a halfway house in Leavenworth, Kansas. Hughes failed to report

as required. An indictment was returned on July 23, 2003, charging escape, in

violation of 18 U.S.C. §§ 751(a) and 4082(a).

      Hughes pleaded guilty to the escape charge and a Presentence Investigation

Report (“PSR”) was prepared. The PSR arrived at a total offense level of seven

which, when coupled with a criminal history category of VI, resulted in a

sentencing guideline range of fifteen to twenty-one months. Acting through

counsel, Hughes filed a Sentencing Memorandum informing the district court that

a closed-head injury he sustained approximately fifteen years earlier affected his

memory and comprehension. He asked the court to take the injury into account

when it determined an appropriate sentence. Hughes also filed a      pro se motion

for a downward departure pursuant to USSG § 5K2.13, arguing his injury

impaired his memory, judgment, and ability to concentrate. The district court

held a sentencing hearing at which it heard evidence relating,    inter alia , to

Hughes’ head injury. After considering the evidence and the arguments of both

parties, the district court sentenced Hughes to fifteen months’ imprisonment, the


                                            -2-
low end of the guidelines range. Hughes then filed this appeal, challenging the

sentence imposed by the district court as unreasonable.      See United States v.

Booker , 125 S. Ct. 738, 765-67 (2005).

       Because Hughes was sentenced after        Booker, this court will not reverse his

sentence “if it can be determined from the record to have been reasoned and

reasonable.” United States v. Contreras-Martinez       , 409 F.3d 1236, 1241 (10th

Cir. 2005) (quotation omitted). We conduct our review with guidance from the

factors listed in 18 U.S.C. § 3553(a).   See Booker , 125 S. Ct. at 766.

       Hughes argues that the sentence imposed by the district court is

unreasonable because the court failed to properly take his head injury into

consideration. This argument is wholly unsupported by the record which clearly

demonstrates the district court fully considered Hughes’ head injury when it

arrived at the sentence. Before imposing sentence, the court stated,

       I think there’s a heck of an argument to be made here that if I totally
       ignored the head-injury issue this would be a high-end-of the-
       guidelines range or even an upward-departure case because of
       underrepresenting criminal history, because the number of criminal
       history points are so high they are almost double what I think it
       would take to get a Criminal History VI to begin with.

The court then engaged in an in-depth analysis of the factors set forth in 18

U.S.C. § 3553(a) before sentencing Hughes to the        low end of the guidelines

range. As part of that analysis, the court characterized Hughes’ crime of



                                           -3-
conviction as “very serious,” and expressed concern that Hughes’ extensive

criminal history indicated a lack of respect for the law.

      Because the record demonstrates the district court not only properly

considered Hughes’ head injury, but also fully considered all the § 3553(a)

factors, Hughes has failed to demonstrate that his sentence is unreasonable.

Accordingly, we affirm the sentence imposed by the district court.

                                       ENTERED FOR THE COURT



                                       Michael R. Murphy
                                       Circuit Judge




                                         -4-